- Sentinel Investments CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated January 3, 2009, relating to the financial statements and financial highlights which appear in the November 30, 2008 Annual Report to Shareholders of Sentinel Group Funds, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights" and Independent Registered Public Accounting Firm" in such Registration Statement. PricewaterhouseCoopers LLP New York, New York March 27, 2009
